DETAILED ACTION
1.	Claims 1-11 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20170032382 to Shulman et al (“Shulman”) in view of US Patent Application No. 20160321677 to Dobaj et al (“Dobaj”).
 	As per claim 1, Shulman discloses a method of identifying and tracking one or more products in a system, wherein the system comprises a central unit coupled to an external unit, wherein the external unit comprises a plurality of products, the method comprising:
generating, by the central unit, a plurality of unique product identifiers (IDs) ([0005], a central database that contains a listing of unique tag codes, also see fig.1 and associated texts, [0017]);
authorizing, by the central unit, the external unit to access the plurality of unique IDs; accessing, by the external unit, the plurality of unique IDs ([0005], The tag can be scanned by a mobile device (e.g., a cell phone, smart phone, tablet, phablet, portable computer, laptop, netbook, camera, optical scanner, visual image capture device, laser tag scanner/reader, and so forth) executing a software program that creates a secure communication channel with a central server, also see fig.1 and associated texts, [0018]);
assigning, by the external unit, each of the plurality of unique IDs to one product of the plurality of products ([0017], fig. 1,  database 102 of unique tag codes and associated information  also see [0005])The combination of the unique device identification code and unique tag code allows a token to be created (e.g., by the central server) that is unique to the device and tag combination which cannot be reproduced by using a different device or tag combination) and
additionally, Shulman discloses a product authentication model based on client-server communications and central storage of authentication data which is difficult (if not impossible) for counterfeiters or fraudsters to defeat ([0007]), Shulman does not explicitly disclose however in the same field of endeavor, Dobaj discloses identifying, by the central unit and the external unit, the products with an assigned unique ID as authentic products ([0021]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shulman with the teaching of Dobaj by including the feature of authentic products, in order for Shulman’s system to address limitations within the prior art relating to counterfeiting and more particularly to the verification of a product as authentic.  it would be beneficial to provide manufacturers with a means of labelling their products uniquely such that the consumer and/or retailer is able to verify the authenticity of the product quickly and automatically either through their own portable electronic device, for example, or through a point-of-sale terminal, for example. Further, it would be beneficial for the provisioning of such unique codes to support traceability of authentic products globally as well as consumer registration so that they can subsequently sell their authenticated product ([0007]).

As per claim 2, the combination of Shulman and Dobaj discloses the method of claim 1, further comprising: generating, by the central unit, a crypto token for each of the products with an assigned unique ID, and generating, by the central unit, a webpage for each of the products with an assigned unique ID (Shulman, [0033], [0057]).

As per claim 8, the combination of Shulman and Dobaj discloses the method of claim 1, further comprising: upon determining a sale of a product that is not assigned a unique ID, sending, by the central unit, a notification to the external unit, wherein the notification includes an alert regarding the sale of an unauthorized product ([0039]).

4.3.	Claims 3, 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman and Dobaj as applied to claim above, and in view of US Patent No. 7874494 issued to to Lapstun et al (“Lapstun”).
As per claim 3, the combination of Shulman and Dobaj discloses the invention as described above. Shulman and Dobaj do not explicitly disclose however in the same field of endeavor, Lapstun discloses the method of claim 2, wherein the webpage includes at least one of: metadata about the product, or metadata about a manufacturer of the product (Lapstun, 62:57 to 63:1-25, also see 55:20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shulman with the teaching of Dobaj/ Lapstun by including the feature of a product, in order for Shulman’s system to for sensing at least some of the coded data; a processor configured for: determining whether the sensed coded data identifies (i) the layout or (ii) the unique identity; generating layout data using the sensed coded data, said layout data identifying a position of the data reader relative to the surface and either (i) the layout of the at least one interactive element or (ii) the unique identity; and means for communicating the layout data to a computer system. An object comprising first coded data disposed on or in a surface thereof and an identifier is provided. The first coded data identifies a plurality of locations on the surface and the identifier identifies a unique identity of the object. The first coded data and the identifier are distinguishable from each other and are independently readable (Lapstun).
As per claim 4, the combination of Shulman, Dobaj and Lapstun discloses the method of claim 1, wherein each of the plurality of unique IDs includes at least one of: a type of the product, a model number of the product, a product image, a brand name of the product, or a logo of a brand of the product (Lapstun, 62:1-20, also see 55:20-30).  The motivation regarding the obviousness of claim 3 is also applied to claim 4.
As per claim 6, the combination of Shulman, Dobaj and Lapstun discloses the method of claim 1, further comprising: assigning, by the central unit, a life expectancy to each product that is assigned a unique ID (Lapstun, 50:30-40, 56:26-31), and removing, by the central unit, a token and metadata about the product, wherein the life expectancy is determined based on one or more criteria (Lapstun, 50:30-40). The motivation regarding the obviousness of claim 3 is also applied to claim 6.
As per claim 7, the combination of Shulman, Dobaj and Lapstun discloses the method of claim 6, wherein the one or more criteria includes at least one of: an expiration date of the product, a pre-determined time, a pre-determined time after a specified event, or a Sale of a product (Lapstun, 56:26-31). The motivation regarding the obviousness of claim 3 is also applied to claim 7. 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman and Dobaj as applied to claim above, and in view of US Patent Application No. 20070078900  to Donahue et al (“Donahue”).

	As per claim 5, the combination of Shulman and Dobaj discloses the invention as described above. Shulman and Dobaj do not explicitly disclose however in the same field of endeavor, Donahue discloses the method of claim 1, further comprising: generating, by the central unit, a license to use document, and sending, by the central unit, the license to the external unit (Donahue, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shulman with the teaching of Dobaj/ Donahue by including the feature of a license, in order for Shulman’s system to  protecting electronic documents. For example, an electronic document may be accessible by use of a communications network that may employ the Internet. The accessibility may be controlled, such as by controlling the capability to open, edit, save and/or print the electronic document, for example. Access to an electronic document may be controlled by applying a policy to the electronic document. A policy may comprise a set of document control rules that may define rights associated with an electronic document. For example, the rights may include rights granted to particular users, such as the right to access, edit, save and/or print the electronic document. Additionally, the set of document control rules may include a list of users that may be granted the rights, and/or may include a set of restrictions on how and/or when one or more rules may apply to an electronic document, for example. In one embodiment, a policy may be applied to multiple electronic documents. For a variety of reasons, it may be desirable to extend a policy to include additional features.

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman and Dobaj as applied to claim above, and in view of US Patent Application No. 20040019609 to Orton et al (“Orton”).
As per claim 9, the combination of Shulman and Dobaj discloses the invention as described above. Additionally, Shulman disclose generating, by the central unit, a database of lost products ([0052]).
Shulman and Dobaj do not explicitly disclose however in the same field of endeavor, Orton discloses the method of claim 1, further comprising: connecting the central unit to one or more additional external units; determining, by the central unit, one or more lost products from the one or more additional external units ([0751], 0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shulman with the teaching of Dobaj/ Orton by including the feature of lost products, in order for Shulman’s system to provide close match searching so that items that have missing or obscured attributes, such as a filed off serial number; can still be matched with its owner. In accordance with an embodiment of the present invention a system is provided that comprises a universally accessible property tracking database, based on an Organization-Property-Individual model with automatic close-match searching, whereby any type of property can be reported found, registered, and reported lost, and whereby recovered property can be returned to its owner. (Orton, [0027]).

As per claim 10, the combination of Shulman, Dobaj and Orton discloses method of claim 9, wherein the database is a searchable database, wherein the lost products can be searched based on one or more criteria (Orton, [0448], [0457]). The motivation regarding the obviousness of claim 9 is also applied to claim 10. 
4.3.	Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman, Dobaj and Orton as applied to claim above, and in view of US Patent No. 7874494 issued to to Lapstun et al (“Lapstun”).

As per claim 311, the combination of Shulman and Dobaj and Orton discloses the invention as described above. Shulman and Dobaj and Orton do not explicitly disclose however in the same field of endeavor, Lapstun discloses method of claim 10, wherein the one or more criteria includes at least one of: a product name, a product color, a product brand, or a product unique product identifier (Lapstun, 63:1-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shulman with the teaching of Dobaj/ Lapstun by including the feature of a product, in order for Shulman’s system to for sensing at least some of the coded data; a processor configured for: determining whether the sensed coded data identifies (i) the layout or (ii) the unique identity; generating layout data using the sensed coded data, said layout data identifying a position of the data reader relative to the surface and either (i) the layout of the at least one interactive element or (ii) the unique identity; and means for communicating the layout data to a computer system. An object comprising first coded data disposed on or in a surface thereof and an identifier is provided. The first coded data identifies a plurality of locations on the surface and the identifier identifies a unique identity of the object. The first coded data and the identifier are distinguishable from each other and are independently readable (Lapstun).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497